IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,668-01


                        EX PARTE LYNN ALLEN ISBELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR24450-A IN THE 35TH DISTRICT COURT
                             FROM BROWN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault and sentenced to life imprisonment. The

Seventh Court of Appeals affirmed his conviction. Isbell v. State, No. 07-18-00130-CR (Tex.

App.—Amarillo del. Oct. 22, 2019). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant raises claims of ineffective assistance of trial and appellate counsel—failing to

raise claims regarding a search warrant, failing to request a limiting instruction regarding extraneous

bad act evidence, conceding disputed factual issues at closing, and failing to argue on appeal that the

trial court erred in denying a lesser-included instruction on deadly conduct. Applicant has alleged
                                                                                                       2

facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court shall order trial and appellate counsel to respond to Applicant’s habeas claims.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial and

appellate counsel’s performance was deficient and Applicant was prejudiced. The trial court may

make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 26, 2021
Do not publish